   8:20-cr-00150-RFR-SMB Doc # 40 Filed: 10/05/20 Page 1 of 1 - Page ID # 71




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR150

        vs.
                                                                        ORDER
DAJUAN PARKER,

                       Defendant.


        This matter is before the court on Defendant's Motion for Extension of Time to File
Pretrial Motions [37]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by November 4,
2020.
        IT IS ORDERED:
        1.     Defendant's Motion for Extension of Time to File Pretrial Motions [37] is granted.
Pretrial motions shall be filed on or before November 4, 2020.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between October 5, 2020 and November 4, 2020,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

        Dated this 5th day of October, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
